NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MACARIO CIFUENTES-RODRIGUEZ,                    No.    19-71722

                Petitioner,                     Agency No. A073-901-352

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Macario Cifuentes-Rodriguez, a native and citizen of Guatemala, petitions

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in

Guatemala and thus is not entitled to relief from his reinstated removal order. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review an IJ’s negative reasonable

fear determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d

829, 833 (9th Cir. 2016). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Cifuentes-

Rodriguez failed to establish a reasonable possibility of persecution in Guatemala

on account of his family membership. See Ayala v. Holder, 640 F.3d 1095, 1097

(9th Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Cifuentes-Rodriguez does not challenge the IJ’s determinations regarding his fear

of persecution on account of any other protected grounds. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).

      Substantial evidence also supports the IJ’s determination that Cifuentes-

Rodriguez failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Guatemala. See

Andrade-Garcia, 828 F.3d at 836-37 (no reasonable possibility of torture with state




                                          2                                    19-71722
action); see also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(generalized evidence of violence insufficient to establish eligibility for CAT).

      We reject as unsupported by the record Cifuentes-Rodriguez’s contentions

that the IJ and asylum officer violated his right to due process or otherwise erred in

the analysis of his claims.

      We do not consider the materials Cifuentes-Rodriguez references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc). Cifuentes-Rodriguez’s motion to

supplement the record or for judicial notice (Docket Entry No. 13) is denied. See

id.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry Nos. 1 and 5) is

otherwise denied.

      PETITION FOR REVIEW DENIED.




                                          3                                    19-71722